R. J. Arnett, Alleged Trustee for G. P. Fitzgerald, Nonresident Alien v. Commissioner. R. J. Arnett, Alleged Agent for Withholding Account of G. P. Fitzgerald, Nonresident Alien v. Commissioner.Arnett v. CommissionerDocket Nos. 4589, 4590.United States Tax Court1945 Tax Ct. Memo LEXIS 99; 4 T.C.M. (CCH) 817; T.C.M. (RIA) 45269; August 17, 1945*99  Charles B. McInnis, Esq., and Harold A. Kertz, Esq., 735 Transportation Bldg., Washington, D.C., for the petitioners. Richard L. Shook, Esq., for the respondent.  MURDOCK Memorandum Opinion MURDOCK, Judge: The Commissioner determined deficiencies in income tax for 1940 and 1941, together with penalties, against R. J. Arnett, Alleged Trustee for G. P. Fitzgerald, Nonresident Alien (Docket No. 4589). He also determined deficiencies and penalties in income tax for the same two years against R. J. Arnett, Alleged Agent for Withholding Account of G. P. Fitzgerald, Nonresident Alien (Docket No. 4590). The facts in these two proceedings have been stipulated and the parties have stated that the issues in these two cases are the same as the issues in two similar prior proceedings, the only difference being that in the prior proceedings the income was income for years prior to the two years here involved. The prior cases were decided for the petitioners. See  . Decisions in those cases have now become final. Counsel for the respondent has not filed a new brief in the present cases, but has relied entirely upon the briefs which he filed*100  in the prior cases. He does not state any reason why these cases should be decided differently from the prior cases. Following our decisions in the prior cases, Decisions will be entered for the petitioners in these proceedings.